Citation Nr: 0725841	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim.

For good cause shown, the veteran's case has been advanced on 
the Board's docket in accord with 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).

In November 2005, the Board remanded the case for additional 
development, to include VA medical examinations of his 
service-connected disabilities.  As a preliminary matter, the 
Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board observes that a January 
2007 VA audiological evaluation, conducted as part of this 
appeal, indicated that the veteran's tinnitus was causally 
related to active service.  Therefore, this evidence raises 
the issue of service connection for the tinnitus.  Similarly, 
a February 2007 VA social and industrial survey indicated 
that the veteran was entitled to a higher rating for his 
service-connected post-traumatic stress disorder (PTSD), 
which raises an increased rating claim.  Inasmuch as the 
documents assembled for the Board's review do not indicate 
that either of these claims have been formally adjudicated, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran is service connected for bilateral hearing 
loss, evaluated as 30 percent disabling; PTSD evaluated as 30 
percent disabling; degenerative changes and mild neuropathy 
of the left foot, evaluated as 20 percent disabling; and 
degenerative changes and mild neuropathy of the right foot, 
evaluated as 20 percent disabling.  The combined rating is 70 
percent.

3.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 
USCA §§ 1155, 5103, 5103A, 5107 (West 2002); 38 CFR §§ 3.159, 
3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding his TDIU claim by a 
letter dated in March 2004, which is clearly prior to the May 
2004 rating decision that is the subject of this appeal.  He 
was also sent additional notification by letters dated in 
December 2005 and April 2006.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, in a November 2005 statement, the 
veteran's accredited representative cited to relevant 
regulatory provisions, and case law, regarding the assignment 
of a TDIU.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board acknowledges that none of the aforementioned 
notification letters provided to the veteran appear to 
contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the Board acknowledges that an error by VA 
in providing notice of the information and evidence necessary 
to substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and that in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).  However, in this case, it 
is observed that the Dingess information was included as part 
of the May 2007 Supplemental Statement of the Case.  
Moreover, the focus of this case is whether the veteran's 
service-connected disabilities render him unemployable, for 
which, as detailed above, he received adequate notification.  
In short, the outcome of this case does not depend upon the 
information discussed by the Dingess holding.  The Board also 
reiterates that the veteran has actively participated in the 
processing of his case, and the statements submitted in 
support of his claim have indicated familiarity with the 
requirements for the benefit sought on appeal.  Consequently, 
the Board concludes that the veteran has not been prejudiced 
by this lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  For example, the Social Security 
Administration responded to a request for records in December 
2005 by stating that no records were available.  Further, he 
was accorded VA medical examinations in November 2006, 
January 2007, and February 2007, regarding this case.  
Moreover, he has been given the opportunity to present 
evidence and argument in support of his claim.  He indicated 
on his April 2005 VA Form 9 (Appeal to the Board) that he did 
not desire a Board hearing in conjunction with this appeal.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

According to 38 C.F.R. § 4.16(a), marginal employment shall 
generally be deemed to exist when a veteran's earned income 
does not exceed the amount established by the U.S. Department 
of Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Marginal employment may also exist, on a 
facts found basis, when earned income exceeds the poverty 
threshold.  Examples of "marginal employment" include, but 
are not limited to, employment in a protected environment 
such as a family business or sheltered workshop.  Id.  The 
Court has determined that employment that is more than 
marginal may be considered to be "substantially gainful 
employment."  Faust v. West, 13 Vet. App. 342, 355 (2000).


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to 
the assignment of a TDIU.

The veteran is service-connected for bilateral hearing loss, 
evaluated as 30 percent disabling; PTSD evaluated as 30 
percent disabling; degenerative changes and mild neuropathy 
of the left foot, evaluated as 20 percent disabling; and 
degenerative changes and mild neuropathy of the right foot, 
evaluated as 20 percent disabling.  His overall combined 
disability rating is 70 percent.  See 38 C.F.R. § 4.25.  As 
such, he does not satisfy the schedular requirements for 
consideration of a TDIU.  Nevertheless, according to 
38 C.F.R. § 4.16(b), all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Extra-schedular consideration is to be accorded 
all cases of veterans who are unemployable by reason of 
service-connected disabilities and who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  
Consideration may be given to a veteran's education, special 
training, and previous work experience, but not to his age or 
to the impairment resulting from nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the veteran is currently unemployed, 
and he indicated on a January 2006 VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability) that he last worked full-time in September 
1983.  However, as mentioned above, the fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough to obtain TDIU.  Van Hoose, supra.  The issue is 
whether the veteran's service-connected disabilities render 
him unable to obtain and/or maintain substantially gainful 
employment.

The Board observes that no competent medical opinion appears 
to be of record which supports the contention that the 
veteran is unemployable due to his service-connected 
disabilities.  Although he underwent a VA cold injury 
examination in January 2004, that examination made no opinion 
as to his employability.  A VA PTSD examination conducted 
that same month did estimate that his Global Assessment of 
Functioning (GAF) was 75 to 78.  The Board wishes to note 
that GAF designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  Moreover, GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).

In accord with the Board's November 2005 remand directives, 
the veteran underwent new VA medical examinations of his 
service-connected disabilities.  Among other things, the 
November 2006 VA PTSD examination acknowledged that the 
veteran's problems regarding concentration and attention 
affected his employability, but his GAF was estimated as 
being 65 to 68.  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  It was noted 
that the veteran's PTSD would affect concentration and 
attention on the job.  Further, a January 2007 cold injury 
examiner opined that it did not appear the veteran's service-
connected degenerative joint disease and mild neuropathy to 
the bilateral feet would prevent him from being employable.  
The VA audiological examination, also conducted in January 
2007, did not indicate the veteran's service-connected 
hearing loss rendered him unemployable.

The veteran also underwent a VA social and industrial survey 
in February 2007, which noted all of his service-connected 
disabilities.  He had difficulty communicating because of 
hearing loss and his wife helped translate questions asked of 
him.  He was noted to have a seventh grade education.  In 
pertinent part, it was noted that his last employer made 
"reasonable" accommodations for his disabilities; i.e., 
that the veteran was able to engage in substantially gainful 
employment with "reasonable" accommodations for his 
disabilities.  For example, it was stated that he was allowed 
to sit down on the job and stand up and primarily work alone 
with limited social interaction.  He was noted to have 
retired from his job as a hydraulic mechanic as the company 
went out of business.  He had worked for this company for 
thirty years.

While the Board does not dispute that similar accommodations 
would be necessary for the veteran to engage in substantially 
gainful employment, the Board concludes that the evidence 
does not demonstrate that these accommodations constituted a 
protected work environment.  This conclusion is supported by 
the fact that the VA social and industrial survey described 
these accommodations as "reasonable".  Hence, the veteran 
is capable of more than "marginal" employment.  See Faust, 
supra.

In summary, no competent medical opinion is of record which 
supports the veteran's contention that his service-connected 
disabilities render him unemployable; VA medical examinations 
of the service-connected disabilities indicate that they do 
not result in unemployability; and a February 2007 VA social 
and industrial survey indicates that the veteran was able to 
work for many years due to reasonable accommodations by his 
employer.  Therefore, the Board concludes that the medical 
and other evidence of record does not reflect that the 
veteran is unable to obtain and/or maintain substantially 
gainful employment due solely to his service-connected 
disabilities.  The Board has evaluated the current level of 
disability of the service-connected disorders, to include PTD 
and hearing impairment.  Although the Board does not dispute 
he experiences impairment due to his service-connected 
disabilities, this appears to be adequately reflected by the 
current combined schedular rating of 70 percent.  See Van 
Hoose, supra.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's current appellate 
claim.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to a TDIU is denied.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


